IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TIMOTHY COTTON; AND KAREN                             No. 67967
                 COTTON,
                                  Appellants,
                                   VS.
                                                                             FILED
                 JP MORGAN CHASE BANK, N.A.,
                                  Respondent.
                                                                              FEB 0 2 2016
                                                                             TRACIE K. UNDEMAN
                                                                           CLERK "styPREME COURT

                                                                               DEPUTY CLERK   -


                                         ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.




                                                    CLERK OF THE SUPREME COURT
                                                    TRACIE K. LINDEZZ

                                                    BRY.




                 cc: Hon. Kathleen E. Delaney, District Judge
                      John Walter Boyer, Settlement Judge
                      Millennium Legal LLC
                      Smith Larsen & Wixom
                      Eighth District Court Clerk



 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 101-1947    e
                                                                                       -0   ;s49